Citation Nr: 1820749	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty for training (ACDUTRA) from June 1982 to November 1982.  The Veteran served in the Army National Guard from February 1982 to November 1983, and subsequently served in the Army Reserve until 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) for St. Petersburg, Florida.  As addressed in previous Board decisions, in July 2005, service connection was granted for patellofemoral syndrome of the right knee with degenerative changes, initially rated as 10 percent disabling effective June 21, 2001.  The Veteran file a notice of disagreement (NOD) in September 2005.  In March 2006, the RO granted a higher initial rating of 20 percent disabling, effective September 23, 2005 (based upon painful limitation of flexion), creating a "staged" initial rating for the right knee patellofemoral syndrome.  The RO issued a statement of the case (SOC) dated in September 2006.  The Veteran did not file a substantive appeal with respect to the ratings assigned; therefore, the initial rating became final.

In September 2006, the RO granted service connection and assigned a separate/initial rating of 10 percent for right knee limitation of extension, effective September 23, 2005.  The Veteran filed a statement in August 2007 indicating that the right knee conditions had worsened.  The Board construed this statement as an NOD with the initial rating assigned, and the issue was subsequently perfected for appeal.

In April 2008, after development stemming from the Veteran's statement that right knee symptoms had worsened, the RO issued a rating decision in which it proposed to reduce the disability rating of the patellofemoral syndrome from 20 to 10 percent and to reduce the right knee degenerative changes with limitation of extension from 10 percent to 0 percent.  In August 2008, the RO reduced the disability ratings, each effective December 1, 2008.  The Veteran filed an NOD with this decision dated in September 2008, appealing the reductions.  A SOC was subsequently issued in February 2009 as to the reduction issues and the issue currently remaining on appeal.  The appeal was perfected, via VA Form 9, in March 2009.  Per an October 2013 decision, the Board restored the previous right knee flexion and extension ratings and remanded the other issues on appeal; therefore, there remains no question of restoration of the reduced ratings, and the only issue on appeal concerns the initial rating for right knee limitation of extension.  

The Board notes that, per the above, the issue of a higher rating for right knee patellofemoral syndrome (rated using the flexion code) is not before the Board at this time, as the July 2005 RO rating decision was not appealed, and the appeal stemming from the Veteran's August 2007 statement indicating that the right knee condition had worsened focused on the reduction issues, a distinct matter from increased rating issues.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

In August 2008, the Veteran had a hearing before a Decision Review Officer (DRO).  In July 2013, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge sitting in Washington, DC.  Transcripts of both hearings are associated with the record.  The Veterans Law Judge who held the July 2013 hearing is no longer employed by the Board.  In a September 2015 written statement, the Veteran indicated that she did not want another Board hearing; therefore, the Board may proceed in this case.

In a June 2014 decision, in pertinent part, the Board denied an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the June 2014 Board decision that denied an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension.  In an Order dated in August 2015, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue of an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension back to the Board for development consistent with the JMR.  Specifically, the parties agreed that the Board erred in relying upon a November 2013 VA knee examination that was inadequate due to the absence of discussion concerning flare-ups of pain and for failing to explain whether the range-of-motion testing reported was active or passive and if it included weight-bearing testing.  In November 2015, the Board remanded the right knee rating with instructions to provide a new adequate VA examination.  In August 2016, the Board determined that the resultant new VA examination report was inadequate; the Board again remanded the issue to develop an adequate examination report.

Subsequently, in a February 2018 rating decision, a separate 10 percent rating was awarded for instability of the right knee.  The Veteran has not filed a notice of disagreement with this issue, and it will not be addressed below.  As noted in the procedural history above, the only issue on appeal concerns the initial rating for right knee limitation of extension.  

The August 2016 Board decision included a full grant of the additional appellate claim of entitlement to service connection for a right ankle disability.  As that matter was resolved with a full grant, it is no longer in appellate status and is not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded this matter in August 2016 with directives for actions deemed necessary for informed appellate review, including action necessary to comply with the requirements of the August 2015 JMR and necessary to comply with the directives of the Board's prior November 2015 remand directives.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, the Board finds that the necessary development has still not been adequately completed in this case.

As discussed in the November 2015 remand, the parties agreed (in the August 2015 JMR) that the Board erred in relying upon an inadequate November 2013 VA knee examination in making a rating decision.  Specifically, the examination was deemed inadequate because the additional loss of motion due to flare-ups of pain was not addressed and because "the examiner did not explain whether the range-of-motion testing reported was active or passive and included weight-bearing testing."

In a November 2015 remand, the Board remanded the right knee rating issue to obtain an adequate VA knee examination.  A new VA knee examination was conducted in December 2015.  As explained in the August 2016 Board remand, while the December 2015 examination was conducted during a flare-up of pain and noted that there was pain with weight bearing, no mention was made as to whether the range-of-motion testing reported was active or passive.  While the Board did not specifically ask that the VA examiner address whether the range-of-motion testing reported was active or passive in the November 2015 Board remand, considering the directives of the August 2015 JMR and the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 creates a requirement that certain range of motion testing, including active or passive motion, be conducted whenever possible in the cases of joint disabilities), remand for a new VA knee examination was deemed necessary.

The August 2016 Board remand directed the AOJ to, in pertinent part:

Schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the current level of severity of the Veteran's service-connected right knee disability. ...  In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The resultant January 2017 VA examination report does not document clear compliance with these directives.

Furthermore, the Board's remand directed:

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss [emphasis added].  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion [emphasis added].

The resultant January 2017 VA examination report does not comply with these directives.

The Court has recently issued a significant opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.

In this case, the AOJ mistakenly determined that "[t]he January 2017 VA examin[ation] was conducted during a flare-up," but the January 2017 VA examination report clearly documents that the AOJ was incorrect in this regard.  The January 2017 VA examination report documents that the Veteran described that although she was "[n]ot having a flare-up now," she reported she "[h]as flare-ups about 3 times a month and lasts about a day or two."  The Veteran described that "[w]hen having a flare-up, she uses her walker."  Elsewhere in the report, the VA examiner documented that the "Veteran states that her knees swell up," and also noted that the Veteran regularly uses a cane and occasionally uses a walker for assistance.  In other sections, the VA examiner also noted that the Veteran "[w]ould not be able to walk long distances, or bend or squat," and that she also reported being unable to "do prolonged standing."

The VA examiner was asked to answer the question: "Does pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups?"  The VA examiner's response was: "Unable to say w/o mere speculation."  The VA examiner also indicated that "[t]he examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups."

The Board observes that the prior (inadequate) VA examination report addressing this matter, from December 2015, describes the Veteran's account of "flares every other day, with knees locking up on me and getting weak with swelling....  I can[']t walk with the flares [be]cause they give out on me."  Unlike the January 2017 VA examination report, the December 2015 VA examination report does express impairment during flare-up in terms of range of motion limitation, because the Veteran was experiencing a flare-up at the time of the examination.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court stated that the "critical question in assessing the adequacy of an examination not conducted during a flare is whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34; citing Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Furthermore, although acknowledging it is not legally binding, the Court found that the VA Clinician's Guide makes explicit what was clearly implied by the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995): that examiners, when evaluating certain musculoskeletal conditions, should obtain information about the "severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves."  Id.

Furthermore the Sharp Court reviewed the case law and discussed when examinations are inadequate for evaluation purposes under DeLuca and Mitchell.  It stated that "a VA joints examination that fails to consider the factors listed in [38 C.F.R.] §§ 4.40 and 4.45 is inadequate for evaluation purposes....  Specifically, for an examination to comply with § 4.40, the examiner must 'express an opinion on whether pain could significantly limit functional ability' and the examiner's determination in that regard 'should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.'"  (Citations omitted.)  Id. at 32.  The Sharp Court further commented that VA examiners are guided by the VA Clinician's Guide, which instructs them to "inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.  [VA CLINICIAN'S GUIDE § 0.1 (March 2002)], ch. 11."  Id.

Lastly, the Sharp Court stated that it has "recognized circumstances in which an examiner's conclusion that an 'opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive [medical] opinion.'"  Id. at 32-33; citing to Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated that Jones "permits the Board to accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation, but only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed."  Id. at 33.

In the present case, it appears that the January 2017 VA examiner obtained information as to the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment from the Veteran herself.  However, the examiner failed to answer the critical question by translating that information and conveying it in the form of at what point in the range of motion pain resulted in any functional loss.  Instead, the examiner stated he could not estimate additional limitation of range of motion; he did not explain why such an estimate could not be made.  If such could not be expressed, the examiner needed to explain why in a manner enabling the Board to determine that the reason is not based on the absence of procurable information or on the examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  Id.  Thus, without an explanation as to why the examiner declined to express an opinion as to the degree of additional range of motion loss due to pain on use or during flare-ups, the Board is unable to ensure that the examination is adequate for rating purposes.  Therefore, remand is required.

In summary, although the Board is sensitive to the unfortunate further delay of final appellate review, another remand of this issue is necessary to adequately develop an adequate VA examination report in compliance with the prior JMR and Board remand directives in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA and non-VA medical reports pertaining to her right knee disability, including VA medical reports generated since the last such update of the claims-file.

2.  To comply with the prior directives of the Board's remands and the JMR in this case, the AOJ should schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the severity of the Veteran's service-connected right knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

(a) The VA examiner should report the extent of the right knee disability symptoms in accordance with VA rating criteria.  Range of motion testing should be performed and results reported in terms of degrees.  In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

(b) The examiner should test (and report the results for) ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c) The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

(d) The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what her range of motion would be during flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

(e) The examiner should also attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the additional functional impairment on repeated use or during flare-ups (in terms of the degree of additional range of motion loss) at each time the right knee was previously examined with documented range of motion testing for VA rating purposes.  If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A rationale should be provided for each medical opinion presented.

3.  After completion of the above, and any further development deemed necessary by the AOJ, the issue remaining on appeal should be readjudicated.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




